Citation Nr: 0621804	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to a rating higher than 60 percent for 
hepatitis C and duodenal ulcer disease, status-post vagotomy 
and pyloroplasty.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
psychiatric disorder secondary to hepatitis C and duodenal 
ulcer disease, status-post vagotomy and pyloroplasty.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from February 2004 and September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The initial rating decision denied 
the veteran's claim for a rating higher than 60 percent for a 
gastrointestinal disorder, diagnosed as hepatitis C and 
duodenal ulcer disease, status-post vagotomy and 
pyloroplasty.  Thereafter, the RO also denied the veteran's 
claim for a TDIU and petition to reopen a previously denied 
claim for a psychiatric disability secondary to his 
gastrointestinal disorder.

In March 2005, the veteran testified at a hearing at the RO 
before a local Decision Review Officer (DRO).  The veteran 
more recently testified at an additional hearing at the RO, 
in May 2006, this time before the undersigned Veterans Law 
Judge (VLJ) of the Board.  Transcripts of these proceedings 
are of record.

Regrettably, however, further development is required before 
deciding this appeal.  So this case is being REMANDED to the 
RO via the Appeals Management Center (AMC).  VA will notify 
the veteran if further action is required on his part.


REMAND

As a preliminary matter, the Veterans Claims Assistance Act 
(VCAA) was signed into law effective November 9, 2000, and 
this law prescribed several essential requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection" 
(including, as here, a petition to reopen a previously denied 
and unappealed claim for service connection), VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, 
if any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Thus far, the RO has sent a letter to the veteran in March 
2004 informing him of the significance of the VCAA and its 
attendant duty to notify and assist requirements in the 
development of the record for his claims on appeal.  This 
included his petition to reopen the previously denied claim 
for service connection for a psychiatric disorder secondary 
to his gastrointestinal condition, for which as discussed 
below even further development is required to comply with the 
VCAA.


The March 2004 notice letter included explanation of the 
additional evidence that was needed to support the claims on 
appeal, as well as whose responsibility, VA's or the veteran 
himself, it was to obtain further evidence relevant to the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Another, more recent May 2006 letter also discussed 
the information and evidence needed to establish the 
disability rating and effective date elements of a claim for 
compensation benefits, consistent with the holding in 
Dingess/Hartman.  While these letters admittedly addressed 
several essential provisions of the VCAA as it applied to the 
veteran's appeal, still additional VCAA notice is required 
concerning the petition to reopen specifically.

In Kent v. Nicholson, No 04-181 (March 31, 2006), the Court 
held that in providing a claimant with notice of the legal 
requirement of "new" and "material" evidence as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that specific case -- 
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  In 
providing notification of the requirement of "material" 
evidence, VA must consider the basis for the previous denial 
and provide a notice letter describing what evidence would be 
needed to substantiate the element or elements found 
insufficient in the previous denial (including the general 
"elements" that constitute a valid claim for service 
connection defined in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  These 
necessary elements are evidence of a current disability, 
competent evidence of in-service incurrence or aggravation, 
and a medical nexus between the current disability and 
service).  Additionally, it is required that the claimant 
receive information as to the definition of "new" evidence 
with reference to his claim.  The failure to describe what 
would constitute "material" evidence in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus the absence of such 
information would not be harmless error.  However, the 
failure to notify a claimant of the need to provide "new" 
evidence would not have a prejudicial effect on the outcome 
of a petition to reopen, in the specific instance where that 
claim was previously denied on the basis of an element for 
which no evidence had previously been submitted, since any 
evidence submitted would by definition be new.

Here, the March 2004 notice letter that was provided to the 
veteran informed him of the general definition of "new and 
material evidence," found in the current version of 38 
C.F.R. § 3.156 (where a petition to reopen has been received 
after August 29, 2001).  But there was no further explanation 
then offered as to the medical evidence that was needed to 
satisfy the "new and material" evidence criteria.  In the 
November 2000 denial of the original claim for service 
connection for a psychiatric disorder secondary to a 
gastrointestinal condition, the RO determined that his 
diagnosed psychiatric disorder had not developed due to 
already service-connected disability.  Thus, "new" evidence 
to reopen this claim would be new findings on the etiology of 
his psychiatric condition -- the unestablished element of 
this claim.  And "material" evidence likewise is that 
which establishes a secondary relationship between the 
claimed psychiatric and gastro-intestinal conditions.  As 
mentioned, the absence of notice on what constitutes 
"material" evidence generally will be considered to have a 
prejudicial effect on the adjudication of a petition to 
reopen.  So a remand is necessary for issuance of an 
additional VCAA notice letter that satisfies the legal 
requirements set forth in the Kent decision.  

Further development also is required in response to the claim 
of entitlement to a TDIU.  According to the schedular 
criteria for a TDIU, it must be shown that the claimant is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If he has one 
service-connected disability, it must be ratable at 60 
percent or more; and if, instead, there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  The veteran currently has a 60-
percent rating for his 
service-connected hepatitis C and duodenal ulcer disease 
(status-post vagotomy and pyloroplasty) - which, effectively 
since January 12, 2000, has been evaluated as a single 
disability under Diagnostic Code (DC) 7345 for chronic liver 
disease, in accordance with 38 C.F.R. § 4.114, providing that 
evaluations for liver disease and a duodenal ulcer are to be 
based on the predominant disability, not combined.  
Therefore, he satisfies the threshold preliminary disability 
rating requirement for consideration of a TDIU on a schedular 
basis.  It must still be determined, however, whether he is 
unemployable due to this service-connected disability to 
receive the TDIU benefit.

The reports of the medical evaluations currently on file that 
pertain to the severity of the veteran's service-connected 
gastrointestinal disorder, including the report of his most 
recent VA examinations in November 2005 (by the same 
examiner), while providing substantial information on the 
extent of his symptoms associated with this disability, do 
not directly - or even indirectly - address the extent of 
his capacity for occupational functioning.  And this is the 
determinative issue in resolving his claim for a TDIU.  
Hence, a supplemental opinion must be obtained from the 
physician who evaluated the veteran in November 2005 to 
determine, upon further review of his claims file, whether he 
is indeed unemployable due solely to service-connected 
disability.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA will provide  a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

One significant point worth mentioning in making this 
important determination, the veteran appeared at his most 
recent hearing in May 2006 in a wheelchair.  So he is very 
obviously disabled.  But again, the more dispositive issue is 
whether he is unemployable due to his service-connected 
disability, irrespective of other conditions.

The determination as to whether a TDIU is warranted under the 
circumstances could also significantly affect the disposition 
of the additional claim on appeal for a higher rating for 
hepatitis C and duodenal ulcer disease - especially since 
this condition is the sole service-connected disability at 
present underlying his claim for a TDIU.  Thus, these claims 
are inextricably intertwined.  See Harris v. Derwinski, 1Vet. 
App. 180, 183 (1991).  Furthermore, the veteran's petition to 
reopen his claim for service connection for a psychiatric 
disorder, which also is being remanded, may similarly have an 
impact upon the outcome of his TDIU claim, if eventually 
resulting in an award of the benefit sought.  So his TDIU 
claim should be considered together with both his increased 
rating claim and petition to reopen, to avoid piecemeal 
adjudication of these issues.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the petition to reopen the previously 
denied claim for service connection for 
a psychiatric disorder secondary to the 
service-connected hepatitis C and 
duodenal ulcer disease, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  But 
of particular note, he must be provided 
a detailed and case-specific definition 
of the requirement of "new and material 
evidence" as it pertains to his 
petition to reopen that is on appeal - 
including especially a discussion of 
"material" evidence as this relates to 
the basis of the prior November 2000 RO 
rating decision that denied his 
original claim for service connection, 
consistent with the recent holding in 
Kent v. Nicholson, No. 04-181 (March 
31, 2006).

2.	Obtain any outstanding treatment 
records from the San Juan VA Medical 
Center (VAMC), dated since February 
2006.  Then associate any additional 
records that are obtained with the 
claims file.



3.	If possible, have the physician who 
examined the veteran in November 2005 
submit an addendum to that evaluation 
(the results of which were set forth 
through two separate examination 
reports pertaining  to the liver, 
gallbladder and pancreas, and to the 
stomach and duodenum, respectively).  
The physician is asked to again review 
the relevant evidence in this case and 
provide an opinion with regard to 
whether the veteran is incapable of 
securing and maintaining substantially 
gainful employment due to his      
service-connected hepatitis C and 
duodenal ulcer disease (status-post 
vagotomy and pyloroplasty).       In 
offering this assessment, the examiner 
must consider the degree of 
interference with ordinary activities, 
including capacity for employment, 
caused solely by the veteran's service-
connected disability, as distinguished 
from any nonservice-connected physical 
condition.  Additionally, if it is 
determined the veteran is indeed 
incapable of obtaining or retaining 
substantially gainful employment, 
the examiner should state the 
approximate date of onset of such 
occupational impairment.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
important determination.  (Note:  if 
the latter situation arises, this may 
require having the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy 
of this remand. The examiner must note 
in the addendum that he or she has 
reviewed the claims file.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


